


Exhibit 10.24.1

 


AMENDMENT NO. 1 TO INDEMNIFICATION AGREEMENT


 

THIS AMENDMENT NO. 1 TO INDEMNIFICATION AGREEMENT (this “Amendment”) is made
effective as of                          by and among Hertz Global
Holdings, Inc., a Delaware corporation formerly known as CCMG Holdings, Inc.
(the “Company”), The Hertz Corporation, a Delaware Corporation (“Hertz” and,
together with the Company, the “Company Entities”),                         ,
                        , and                         .

 


RECITALS


 

A.            The parties hereto or their predecessors have entered into that
certain Indemnification Agreement, dated as of December 21, 2005 (the
“Agreement”), to govern certain of their respective rights, duties and
obligations with respect the indemnification of Indemnitees (as defined in the
Agreement) by each of the Company Entities;

 

B.            In accordance with Section 10 of the Agreement, the parties hereto
wish to amend the Agreement; and

 

NOW THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions contained in the Agreement and herein,
the parties hereto hereby agree as follows:

 

1.                                       Section 2(a)(ii) of the Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(ii)         to the fullest extent permitted by applicable law, from and
against any and all Obligations in any way resulting from, arising out of or in
connection with, based upon or relating to (A) the fact that such Indemnitee is
or was a director or an officer of any member of the Company Group or is or was
serving at the request of such corporation as a director, officer, employee or
agent of or advisor or consultant to another corporation, partnership, joint
venture, trust or other enterprise, (B) any breach or alleged breach by such
Indemnitee of his or her fiduciary duty as a director or an officer of any
member of the Company Group or (C) any payment or reimbursement by any
Indemnitee, pursuant to indemnification arrangements or otherwise, of any
Obligations contemplated in the foregoing clauses (A) or (B) of this
Section 2(a)(ii);”

 

2.                                       Section 10 of the Agreement is hereby
amended and restated to read in its entirety as follows:

 

“10.         Miscellaneous.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  This Agreement is not intended to confer any
right or remedy hereunder

 

--------------------------------------------------------------------------------


 

upon any Person other than each of the parties hereto and their respective
successors and permitted assigns and each other Indemnitee.  No amendment,
modification, supplement or discharge of this Agreement, and no waiver hereunder
shall be valid and binding unless set forth in writing and duly executed by the
party or other Indemnitee against whom enforcement of the amendment,
modification, supplement or discharge is sought.  Neither the waiver by any of
the parties hereto or any other Indemnitee of a breach of or a default under any
of the provisions of this Agreement, nor the failure by any party hereto or any
other Indemnitee on one or more occasions, to enforce any of the provisions of
this Agreement or to exercise any right, powers or privilege hereunder, shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any provisions hereof, or any rights, powers or privileges
hereunder.  The rights, indemnities and remedies herein provided are cumulative
and are not exclusive of any rights, indemnities or remedies that any party or
other Indemnitee may otherwise have by contract, at law or in equity or
otherwise, provided that (i) to the extent that any Indemnitee is entitled to be
indemnified by any member of the Company Group and by any other Indemnitee or
any insurer under a policy procured by any Indemnitee, the obligations of the
members of the Company Group hereunder shall be primary and the obligations of
such other Indemnitee or insurer secondary, and (ii) no member of the Company
Group shall be entitled to contribution or indemnification from or subrogation
against such other Indemnitee or insurer.  This Agreement may be executed in
several counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.”

 

3.                                       Confirmation of the Agreement.  Except
as set forth in this Amendment, the Agreement is hereby ratified and confirmed
and shall continue in full force and effect.  On and after the date of this
Amendment, each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference to the Agreement
in any other agreements, documents or instruments shall mean and be a reference
to the Agreement as amended by this Amendment.

 

4.                                       Governing Law.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
New York, without regard to any conflict of laws provisions that would require
the application of the Law of any other jurisdiction.

 

5.                                       Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment by
their authorized representatives as of the date first above written.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------
